Name: Commission Regulation (EC) No 2195/94 of 8 September 1994 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 9 . 94 Official Journal of the European Communities No L 235/39 COMMISSION REGULATION (EC) No 2195/94 of 8 September 1994 fixing the import levies on rice and broken rice HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EC) No 1869/94 (2), and in particular Article 11 (2) thereof, Having regard to Commission Regulation (EEC) No 833/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety falling within CN codes 1006 10, 1006 20 and 1006 30 (3), as last amended by Regulation (EEC) No 674/91 (4), and in particular Article 8 thereof, Whereas the import levies on rice and broken rice were fixed by Commission Regulation (EC) No 2147/94 {% The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 9 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 166, 25. 6 . 1976, p. 1 . (*) OJ No L 197, 30 . 7 . 1994, p. 7 . P) OJ No L 80 , 24 . 3 . 1987, p. 20 . (&lt;) OJ No L 75, 21 . 3 . 1991 , p. 29 . Is) OJ No L 228 , 1 . 9 . 1994, p. 23 . No L 235/40 9 . 9. 94Official Journal of the European Communities ANNEX to the Commission Regulation of 8 September 1994 fixing the import levies on rice and broken rice (ECU/ tonne) Levies (6) CN code Arrangement in Regulation (EEC) No 3877/86 0 ACP Bangladesh C)(2)(3)0 Third countries (except ACP) (3) 1006 10 21  143,71 294,62 1006 10 23  143,53 294,26 1006 10 25  143,53 294,26 1006 10 27 220,70 143,53 294,26 1006 10 92  143,71 294,62 1006 10 94  143,53 294,26 1006 10 96  143,53 294,26 1006 10 98 220,70 143,53 294,26 1006 20 11  180,53 368,27 1006 20 13  180,31 367,83 1006 20 15  180,31 367,83 1006 20 17 275,87 180,31 367,83 1006 20 92  180,53 368,27 1006 20 94  180,31 367,83 1006 20 96  180,31 367,83 1006 20 98 275,87 180,31 367,83 1006 30 21  224,10 472,05 1006 30 23  277,72 579,22 1006 30 25  277,72 579,22 1006 30 27 434,42 277,72 579,22 1006 30 42  224,10 472,05 1006 30 44  277,72 579,22 1006 30 46  277,72 579,22 1006 30 48 434,42 277,72 579,22 1006 30 61  239,02 502,74 1006 30 63  298,11 620,93 1006 30 65  298,11 620,93 1006 30 67 465,70 298,11 620,93 1006 30 92  239,02 502,74 1006 30 94  298,11 620,93 1006 30 96  298,11 620,93 1006 30 98 465,70 298,11 620,93 1006 40 00  57,27 120,54 (') Subject to the application of the provisions of Articles 12 and 13 of Regulation (EEC) No 715/90. (2) In accordance with Regulation (EEC) No 715/90 , the levies are not applied to products originating in the African, Caribbean and Pacific States and imported directly into the overseas department of Reunion . (3) The import levy on rice entering the overseas department of Reunion is specified in Article 1 1 a of Regulation (EEC) No 1418/76. (4) The levy on imports of rice, not including broken rice (CN code 1 006 40 00), originating in Bangladesh is appli ­ cable under the arrangements laid down in Regulations (EEC) No 3491 /90 and (EEC) No 862/91 . 0 The levy on imports of rice of the long-grain aromatic Basmati variety is applicable under the arrangements laid down ' »1 amended Regulation (EEC) No 3877/86 . (6) No import levy applies to products originating in the OCT pursuant to Article 101 ( 1 ) of Decision 91 /482/EEC, subject to the provisions of Decision 93/ 127/EEC.